IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1006
                              Filed August 17, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RICARDO REIGUAL COLLINS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Cynthia M. Moisan,

District Associate Judge.



       Ricardo Collins appeals his convictions for assault on a police officer and

interference with official acts resulting in bodily injury. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant Attorney

General, and Richard Bennett (until withdrawal), Special Counsel, Assistant

Attorney General, for appellee.



       Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                          2


VAITHESWARAN, Judge.

       Urbandale police officers were dispatched to a home following a report of

domestic violence. Based on events at the home, the State charged Ricardo

Collins with assault on a police officer and interference with official acts resulting

in bodily injury. See Iowa Code §§ 708.3A(4); 719.1(1)(c) (2015). Collins waived

his right to a jury trial and proceeded with a bench trial. The district court found

him guilty as charged and imposed sentence.

       On appeal, Collins contends (I) the evidence is insufficient to support his

conviction for interference with official acts resulting in bodily injury, and (II) his

trial attorney was ineffective in failing to present impeachment evidence.

I.     Sufficiency of the Evidence

       A person is guilty of interference with official acts resulting in bodily injury

if the person knowingly resists or obstructs anyone known by the person to be a

peace officer in performance of a lawful act and the interference results in bodily

injury other than serious injury. See id. § 719.1(1)(c). Collins challenges the

“bodily injury” element.    He concedes the statute “arguably imposes broader

liability for a defendant who interferes with official acts than companion

subsections imposing liability if the defendant ‘inflicts’ bodily injury.” See State v.

Dudley, No. 11-0413, 2012 WL 170738, at *4-5 (Iowa Ct. App. Jan. 19, 2012)

(discussing distinction between “inflicting” bodily injury and “resulting in” bodily

injury). But he contends “there was no testimony about when, exactly,” the injury

was discovered.
                                             3


        The district court found the officer was injured “during [the] continued

struggle” with Collins. Substantial evidence supports this finding. See State v.

Jorgensen, 758 N.W.2d 830, 834 (Iowa 2008) (setting forth standard of review).

       Officer Kevin Smith arrived at the home to sounds of a woman’s screams.

Collins opened the door but attempted to slam it shut on learning why Smith was

there. Smith gained entry with a struggle. The struggle continued to the floor,

when Smith placed Collins in handcuffs. After the incident, Smith saw a cut on

his leg and photographed it. He did not have the cut before the altercation.

Another officer, Elisabeth Carr, corroborated the existence of the cut.

       Collins denied a scuffle with Smith, but the district court—as fact-finder—

reasonably found otherwise and determined Officer Smith sustained the injury

during the altercation. See State v. Jennings, 195 N.W.2d 351, 357 (Iowa 1972)

(“[I]t is the fact finder’s function, not ours, to decide questions of fact and

determine credibility of witnesses.”). Because substantial evidence supports the

district court’s finding of “bodily injury,” we affirm the conviction for interference

with official acts resulting in bodily injury.

II.    Ineffective Assistance of Counsel

       Collins contends his trial attorney was ineffective in failing “to impeach

Officer Carr with her inconsistent incident report.” We find the record adequate

to address the issue. See State v. Madsen, 813 N.W.2d 714, 724 (Iowa 2012).

To prevail, Collins must show (1) counsel breached an essential duty and (2)

prejudice resulted. See Strickland v. Washington, 466 U.S. 668, 687 (1984). On

our de novo review, we are convinced he cannot show a breach.
                                        4


       Officer Carr testified she observed a scratch on Smith’s shin. It was her

understanding the scratch occurred during the scuffle with Collins.        Collins’

attorney did not cross-examine Carr about her failure to mention the scratch in

her incident report. In our view, his refusal to highlight this discrepancy was

strategic.   While Carr did not note the scratch in her report, she referred to

photos of Officer Smith in a paragraph describing various injuries. Based on this

reference, Collins’ attorney reasonably could have surmised the incident report

corroborated rather than undermined Carr’s testimony of an injury to Smith.

Having found no breach of an essential duty, we conclude Collins’ ineffective-

assistance-of-counsel claim fails.

       We affirm Collins’ judgment and sentence for interference with official acts

resulting in bodily injury.

       AFFIRMED.